



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Chaing, 2014 ONCA 870

DATE: 20141204

DOCKET: C57045

Watt, van Rensburg and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Chhay Chaing

Appellant

David Ian Anber, for the appellant

Christopher G. Walsh, for the respondent

Heard and released orally: December 1, 2014

On appeal from the conviction entered on January 31, 2013
    and the sentence imposed on April 16, 2013 by Justice Colin D.A. McKinnon of
    the Superior Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant was convicted, after trial by judge alone, of possession
    for the purpose of trafficking approximately 26 pounds of marijuana. The
    marijuana was found in the trunk of a car he was driving westbound on Highway
    401 from Quebec. It was conceded at trial and on appeal that if the Crown
    proved the appellant was aware of the marijuana in the trunk, conviction for
    the possession for the purpose of trafficking offence would follow.

[2]

The appellant appeals his conviction and sentence.

[3]

First, he asserts that the trial judge supported a finding of guilt
    based on the appellants knowledge of a small amount of marijuana in the
    vehicle, including in the console between the driver and front passenger seats.

[4]

We disagree. The trial judge recited all of the circumstantial evidence
    he considered and concluded the appellant had knowledge of what was in the
    trunk. Although the marijuana in plain view in the vehicle was part of the circumstantial
    evidence considered by the trial judge, it was not determinative.

[5]

Second, the appellant contends that the verdict was unreasonable because
    a properly instructed trier of fact could not have concluded that his knowledge
    of the drugs in the trunk had been proven beyond a reasonable doubt.

[6]

Again, we do not give effect to this ground of appeal. The appellants
    challenge is based on a compartmentalized and isolated analysis of each strand
    of circumstantial evidence. The question is whether the cumulative effect of
    all of the evidence, that is each part of the evidence when considered together,
    meets the standard of proof beyond a reasonable doubt:
R. v. Uhrig
, [2012]
    O.J. No. 3011.

[7]

Taken together, the circumstances outlined by the trial judge, including
    the appellants behaviour before and after he was stopped by the police,
    supported the inference that he knew about the marijuana in the trunk.

[8]

The appeal from conviction is accordingly dismissed.

[9]

The sentence was fit and not disproportionate having regard to the
    amount of drugs seized. We would grant leave to appeal sentence and dismiss the
    appeal.

David
    Watt J.A.

K.
    van Rensburg J.A.

G.
    Pardu J.A.


